                                                                                    Case 2:18-cv-01364-GMN-EJY Document 88
                                                                                                                        87 Filed 07/30/21 Page 1 of 3



                                                                             CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                         1   Evan L. James, Esq. (7760)
                                                                             Wesley J. Smith, Esq. (11871)
                                                                         2   Laura J. Wolff, Esq. (6869)
                                                                             7440 W. Sahara Avenue
                                                                         3   Las Vegas, Nevada 89117
                                                                             Telephone: (702) 255-1718
                                                                         4   Facsimile: (702) 255-0871
                                                                             elj@cjmlv.com, wes@cjmlv.com, ljw@cjmlv.com
                                                                         5   Attorneys for Plaintiffs Board of Trustees
                                                                             of the Painters & Floorcoverers Joint Committee, et al.
                                                                         6
                                                                                                        UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                   DISTRICT OF NEVADA
                                                                         8
                                                                              BOARD OF TRUSTEES OF THE                         CASE NO.: 2:18-cv-01364-GMN-EJY
                                                                         9    PAINTERS AND FLOORCOVERERS
                       7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                              JOINT COMMITTEE, et al.,                         STIPULATION AND ORDER TO
                                                                        10
                            PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                                                               EXTEND DEADLINES TO FILE JOINT
                                                                                                     Plaintiffs,
CHRISTENSEN JAMES & MARTIN




                                                                                                                               PRETRIAL ORDER (FIFTH
                                                                        11
                                                                              vs.                                              REQUEST)
                                                                        12
                                                                              SUPER STRUCTURES INC., a Nevada
                                                                        13    corporation dba SUPER STRUCTURES, et             Date: N/A
                                                                              al.,                                             Time: N/A
                                                                        14
                                                                                                     Defendants.
                                                                        15

                                                                        16           Plaintiffs (“Plaintiffs” or “Trusts”), by and through their attorneys, Christensen James &

                                                                        17   Martin, Chtd., and Defendants, Super Structures Inc., Super Structures, Inc., Tracey Reynolds,

                                                                        18   Robert Reynolds, and Western National Mutual Insurance Company (“Defendants”), by and

                                                                        19   through their attorneys, Cook & Kelesis, Ltd., pursuant to LR IA 6-1 and LR 16-5, hereby

                                                                        20   jointly move and request this Court’s Order continuing the deadline for submission of the Joint

                                                                        21   Pretrial Order. This is the Parties’ fifth request for extension of the deadline for the Joint

                                                                        22   Pretrial Order.

                                                                        23           On July 20, 2021, the Settlement Conference before Magistrate Judge Youchah was

                                                                        24   concluded without a settlement. Pursuant to the Court’s Order dated March 2, 2021 [ECF No.

                                                                        25   79], the Joint Pretrial Order is due 30 days from completion of the Settlement Conference. The

                                                                        26   Parties have calculated August 19, 2021 as the due date.

                                                                        27           Plaintiffs’ counsel has a preplanned vacation July 31-August 8 and Defendants’ counsel

                                                                        28   has preplanned vacation August 6-15 and personal days August 17-18. Due to these conflicts,
                                                                                  Case 2:18-cv-01364-GMN-EJY Document 88
                                                                                                                      87 Filed 07/30/21 Page 2 of 3




                                                                         1   the parties will not be able to complete a Joint Pretrial Order by August 19, 2021. Additionally,

                                                                         2   there is a Motion for Fees and Costs [ECF No. 63] and a Motion for Reconsideration [ECF No.

                                                                         3   72] pending that may impact the remaining claims in this Case and the content of the Joint

                                                                         4   Pretrial Order.

                                                                         5            The Parties respectfully submit that the reasons set forth above constitute good cause

                                                                         6   for extension of the deadline for the Joint Pretrial Order. Therefore, the Parties request an

                                                                         7   additional 30 days to submit the Joint Pretrial Order, making a new deadline of Monday,

                                                                         8   September 20, 2021. This request is not sought for any improper purpose or other purpose of
                       7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                         9   delay.
                            PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                        10   Dated this 30th day of July 2021.
CHRISTENSEN JAMES & MARTIN




                                                                        11   Submitted & Approved by:                             Approved by:
                                                                        12   CHRISTENSEN JAMES & MARTIN, CHTD.                    COOK & KELESIS, LTD.
                                                                             By: /s/ Wesley J. Smith                              By: /s/ Marc P. Cook
                                                                        13   Wesley J. Smith, NV Bar #11871                       Marc P. Cook, NV Bar #4574
                                                                             7440 W. Sahara Avenue                                517 S. 9th St.
                                                                        14   Las Vegas, Nevada 89117                              Las Vegas, NV 89101
                                                                             Attorneys for Plaintiffs Board of Trustees           Attorneys for Defendants Super Structures
                                                                        15   of the Painters & Floorcoverers Joint                Inc., et al.
                                                                        16   Committee, et al.

                                                                        17
                                                                                                                 IT IS SO ORDERED.
                                                                        18
                                                                                                                 Dated this 30 day of        July      2021.
                                                                        19

                                                                        20
                                                                                                                 ___________________________________
                                                                        21                                       UNITED STATES DISTRICT JUDGE

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                            -2-
                                                                                        Case 2:18-cv-01364-GMN-EJY Document 88
                                                                                                                            87 Filed 07/30/21 Page 3 of 3




                                                                                                                 CERTIFICATE OF SERVICE
                                                                               1

                                                                               2        I am an employee of Christensen James & Martin. On the date of filing of the foregoing
                                                                                 papers with the Clerk of Court, I caused a true and correct copy to be served in the following
                                                                               3 manner:

                                                                               4 ☒       ELECTRONIC SERVICE: Pursuant to Local Rule LR IC 4-1 of the United States
                                                                               5 District Court for the District of Nevada, the above-referenced document was electronically filed
                                                                                 and served on all appearing parties through the Notice of Electronic Filing automatically
                                                                               6 generated by the Court.

                                                                               7 ☐       UNITED STATES MAIL: By depositing a true and correct copy of the above-
                                                                                 referenced document into the United States Mail with prepaid first-class postage, addressed to
                                                                               8
                                                                                 the parties at their last-known mailing address(es):
                                                                               9
                             7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                 ☐       ELECTRONIC MAIL:               By sending the above-referenced document via electronic
                                                                              10 mail to those persons and those addresses listed below:
CHRISTENSEN JAMES & MARTIN, CHTD.

                                  PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                              11
                                                                                                                              CHRISTENSEN JAMES & MARTIN
                                                                              12
                                                                                                                              By:     /s/ Natalie Saville
                                                                              13

                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19
                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                -3-
